PAINE, X
I concur entirely in the decision of the court and in the views expressed by Justice Cole, with the exception that I do not place the invalidity of the law upon the ground that it impairs the obligation of the contract. I have no doubt, that within the rule upon that question which has been established by the supreme court of the United States, and by the current of state authority, this law would be held invalid upon that ground. But in Von Baumbach vs. Bade, 9 Wis., 559, I expressed my views upon that subject, and held that the remedy might even be entirely destroyed by the state without impairing the obligation of the contract.
But section 9 in the Bill of Bights of the constitution, provides that “ every person is entitled to a certain remedy in the laws for all injuries or wrongs which he may receive in his person, property or character,” &c. The effect of this provision was considered by the Chief Justice in his opinion in the case of Phelps vs. Rooney et al., 12 Wis., 705, et seq. And although I did not assent to the application which he gave it in that case, yet I do concur generally in the views he there expressed. They are, substantially, that this provision does amount to a prohibition upon the legislature against abolishing entirely or substantially destroying remedies which have been once established, without providing others in their stead. And although I should require a very clear case to bring a law within this provision, yet where it is palpable to every intelligent mind, that the object of any particular law is, under the guise of regulating the remedy, substantially to destroy it as to a certain class of plaintiffs, I think such law should be held invalid under this clause of the constitution. And I am compelled to say that the law in question seems to me of that character. I agree, there-*30^01'6’ ^ *S *nva^ uPon this ground, and because it deprives tbe part}» of “his constitutional right to have his witnesses examined in open court.